Citation Nr: 1215635	
Decision Date: 05/01/12    Archive Date: 05/10/12

DOCKET NO.  11-33 918	)	DATE
	)
	)


THE ISSUE

Whether an October 19, 2000 decision of the Board of Veterans' Appeals that denied entitlement to service connection for posttraumatic stress disorder (PTSD) should be revised or reversed on the grounds of clear and unmistakable error.

(The issues of whether new and material evidence has been received to reopen a claim of entitlement to service connection for a low back condition; entitlement to an initial rating in excess of 10 percent for bilateral hearing loss; entitlement to an effective date earlier than May 31, 2007, for the award of service connection for PTSD; and entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) are the subjects of a separate Board decision.) 


REPRESENTATION

Moving party represented by:  Oregon Department of Veterans' Affairs



ATTORNEY FOR THE BOARD

R. Kessel, Counsel


INTRODUCTION

The moving party (the Veteran) had active military service from January 1951 to December 1952 and from July 1955 to February 1956.

This matter is currently before the Board of Veterans' Appeals (Board) on motion by the Veteran for revision or reversal on the grounds of clear and unmistakable error (CUE) in an October 19, 2000 decision of the Board that denied entitlement to service connection for PTSD.

In a January 2012 letter to the Veteran and his representative, the Board acknowledged the motion to revise and advised the Veteran and his representative to review the rules relating to such matters found at 38 U.S.C.A. § 7111 (West 2002) and 38 C.F.R. §§ 20.1400-1411 (2011).  They were both further advised by separate letter, also in January 2012, of the opportunity to file a relevant response, including a request to review the claims file prior to filing a further response, within 30 days.  In February 2012, the Veteran's representative stated that there was no further comment or information regarding the CUE matter and the Board should issue a decision.

The Board notes that all final Board decisions are subject to revision except decisions on issues which have been appealed to and decided by a court of competent jurisdiction.  38 C.F.R. § 20.1400(b).  There is no indication that the October 19, 2000 Board decision was appealed to and decided by the United States Court of Appeals for Veterans Claims (Court) or other court.  Thus, the Veteran is not precluded from filing the motion to revise.  Additionally, the October 19, 2000 Board decision also denied service connection for a low back condition.  There is no suggestion that the Veteran is seeking to revise or reverse that portion of the Board's decision by this motion.

This matter has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002). 

FINDINGS OF FACT

1.  On October 19, 2000, the Board issued a decision denying the Veteran entitlement to service connection for PTSD.

2.  The October 19, 2000 Board decision was based on the law and evidence then of record and constituted a reasonable exercise of judgment.  It is not shown to have been clearly and unmistakably erroneous.


CONCLUSIONS OF LAW

1.  An October 19, 2000 Board decision denying entitlement to service connection for PTSD is final.  38 U.S.C.A. § 7104(b) (West 1991); 38 C.F.R. § 20.1100 (1999).

2.  Service connection for PTSD on the grounds of clear and unmistakable error in an October 19, 2000 Board decision is not warranted.  38 U.S.C.A. § 7111 (West 2002); 38 C.F.R. §§ 20.1400-1411 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

By way of background, the Veteran filed an application for benefits in August 1998, which included a claim of service connection for PTSD.  The Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon, denied the claim by a rating decision dated in March 1999.  In April 1999, the Veteran filed a notice of disagreement with the decision.  In a May 1999 rating decision, the RO continued the denial of entitlement to service connection for PTSD and a statement of the case was issued at that time.  Later in May 1999, the Veteran submitted a substantive appeal thereby perfecting his appeal.  A supplemental statement of the case was also issued in December 1999 prior to Board review of the PTSD issue.

On October 19, 2000, the Board issued a decision denying entitlement to service connection for PTSD.  As to in-service stressors, the Board found that the evidence clearly showed that the Veteran experienced sufficient stressors during service when he was in combat in Korea under 38 U.S.C.A. § 1154(b) (West 1991) and 38 C.F.R. § 3.304(d) (1999).  However, the Board found that the evidence did not show that the Veteran currently had PTSD.  In this regard, the Board found the preponderance of the evidence was against a diagnosis of PTSD when weighing various medical reports.  On this basis, the Board found that the Veteran did not have PTSD as a consequence of his exposure to stressors during military service.  In view of this finding, the Board concluded that PTSD was not incurred in or aggravated by active service and denied the claim of service connection.  See 38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. §§ 3.303, 3.304 (1999). The October 19, 2000 decision of the Board is final.  38 U.S.C.A. § 7104(b) (West 1991); 38 C.F.R. § 20.1100 (1999).

The Veteran and his representative contend that CUE exists in the October 19, 2000 Board decision.  At a hearing before the Board in June 2011, the Veteran stated that service connection should have been granted at that time because he had in fact been diagnosed with PTSD.  The Veteran and his spouse testified that the Veteran had been found to have PTSD by multiple medical professionals-VA physician W.B. Mitchell and by V.R. Miller, a licensed social worker.  The Veteran felt that VA had not considered V.R. Miller qualified because he did not work for VA when, in fact, he was contracted by VA for services.  Essentially, the Veteran contends that the Board erred by not applying the correct facts to the appropriate laws concerning service connection.  Had the Board done so, the Veteran maintains that the result would have been different and service connection would have been granted for PTSD.

Motions for revision of prior Board decisions on the grounds of CUE are adjudicated pursuant to the Rules of Practice of the Board at 38 C.F.R. Part 20 (2011).  Clear and unmistakable error is a very specific and rare kind of error.  It is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Generally, either the correct facts, as they were known at the time, were not before the Board, or the statutory and regulatory provisions extant at the time were incorrectly applied.  Review for CUE in a prior Board decision must be based on the record and law that existed when that decision was made.  38 C.F.R. § 20.1403.  See also Damrel v. Brown, 6 Vet. App. 242, 245 (1994); Fugo v. Brown, 6 Vet.  App. 40, 43 (1993); Russell v. Principi, 3 Vet. App. 310, 313-14 (1992).

To warrant revision of a Board decision on the grounds of CUE, there must have been an error in the Board's adjudication of the appeal which, had it not been made, would have manifestly changed the outcome when it was made.  If it is not absolutely clear that a different result would have ensued, the error complained of cannot be clear and unmistakable.  38 C.F.R. § 20.1403(c).

The following are examples of situations that are not CUE:  (1) a new medical diagnosis that corrects an earlier diagnosis considered in the Board's decision; (2) the Secretary's failure to fulfill the duty to assist: and (3) a disagreement as to how the facts were weighed or evaluated.  38 C.F.R. § 20.1403(d).

Moreover, CUE does not include the otherwise correct application of a statute or regulation where, subsequent to the Board's decision challenged, there has been a change in interpretation of the statute or regulation.  38 C.F.R. § 20.1403(e).

A motion for revision of a Board decision based on CUE must be in writing, and must be signed by the moving party or that party's representative.  The motion must include the name of the veteran, the name of the moving party if other than the veteran, the applicable VA file number, and the date of the Board's decision to which the motion relates.  Motions which fail to comply with these requirements shall be dismissed without prejudice to refiling.  38 C.F.R. § 20.1404(a).

As the moving party, the Veteran in this case has met the basic filing requirements of 38 C.F.R. § 20.1404(a).  All of the requirements were met during the June 2011 Board hearing, which was subsequently put into writing by transcription and associated with the claims file.  The Veteran has also set forth a clear and specific allegation of CUE in the October 19, 2000 Board decision denying entitlement to service connection for PTSD and has pleaded an error in applying facts to law with sufficient specificity to enable the Board to decide the motion to revise on the merits.

The law in existence at the time of the October 19, 2000 Board decision provided that service connection is generally warranted  for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. §§ 3.303, 3.304 (1999).

Satisfactory lay or other evidence that an injury or disease was incurred in combat will be accepted as sufficient proof of service incurrence if the evidence is consistent with the circumstances, conditions, or hardships of such service even though there is no official record of such incurrence or aggravation.  38 U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. § 3.304(d). 

Establishing service connection for PTSD specifically requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (1999); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor actually occurred.  38 C.F.R. § 3.304(f).  Section 4.125(a) requires the diagnosis to conform to the fourth edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV).  Similar to the combat provisions identified above, if the evidence establishes that a veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  Id.

The relevant evidence before the Board at the time of the October 19, 2000 decision indicated that the Veteran contended that he had PTSD as a result of stressful experiences during combat service in the Korean War.  This evidence included the Veteran's service treatment records.  Those records did not show any complaints of, treatment for, or a diagnosis of PTSD, or any other psychiatric disorder.  The examinations during service showed a normal psychiatric examination.

Notably, the Veteran's service records showed that he served in an infantry unit during the Korean War and he was awarded the Combat Infantryman Badge.  As noted previously, the Board found that the evidence clearly showed that the Veteran experienced sufficient stressors during service when he was in combat in Korea under 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d).  This finding did not constitute an incorrect application of the statutory and regulatory provisions given the existing facts and this finding favored the Veteran.

Post-service medical evidence included a May 1956 VA general examination.  The psychiatric portion of the examination was normal.

In conjunction with his August 1998 claim, the Veteran underwent two VA psychiatric examinations in February 1999.  The first one did not include any diagnosis.  Another examination was conducted the next day to specifically address the claim.  A history of the Veteran's in-service combat stressors during the Korean War was noted.  A post-service history was taken that included a past history of alcohol abuse.  In regards to PTSD symptoms, it was noted that the Veteran had memories of war, but that he denied that the memories were intrusive or that he tried to push them away.  He also denied triggers or flashbacks related to the war.  The Veteran reported that he slept pretty well.  He also reported that he experienced anger, that he did not like crowds, and that he was easily startled.  The February 1999 report noted that the Veteran had not had any mental health treatment until recently.  He was told by Dr. Mitchell to file a claim for PTSD and referred to a social worker (V.R. Miller) for treatment.  After administering a mental status examination, the examiner provided an Axis I diagnosis of a history of alcohol abuse and dependence.  The examiner noted that, while the Veteran had numerous traumatic experiences in Korea, the examiner did not think the Veteran met the DSM-IV diagnostic criteria for PTSD at that time.  The examiner stated that the Veteran did not reexperience traumatic events with intrusive memories, nightmare, flashbacks, or trigger stimuli.  He had minimal symptoms of avoidance and hyperarousal, and he had done fairly well over the years both in his personal life and occupationally.

Also of record were treatment records from social worker V.R. Miller.  Although V.R. Miller was not employed directly with VA, information in the claims file shows that he was contracted to provide services to the Veteran by the VA Vet Center.  V.R. Miller saw the Veteran on several occasions for PTSD therapy.  In a May 1999 evaluation, V.R. Miller noted the Veteran's history of combat service in the Korean War.  Noted symptoms were anger, recurring memories, occasional nightmares, and social isolation.  The Veteran also appeared mildly depressed.  His post-service history was also noted.  After interviewing the Veteran, V.R. Miller provided a diagnosis of PTSD.

V.R. Miller provided another assessment in October 1999.  A history of the Veteran's war experiences was again noted.  It was reported that the Veteran had haunting memories, occasional nightmares, recurring thoughts, anger, social isolation, arousal problems around crowds, and mild to moderate depression.  V.R. Miller stated that the Veteran appeared to suffer from chronic PTSD.

The Veteran underwent additional VA examination in November 1999.  The examination was conducted by a board consisting of both a psychologist and a psychiatrist.  The claims file was reviewed, the Veteran was interviewed, and a mental status examination was administered.  The examiners found that there was little dispute that the Veteran's experiences in Korea were quite adequate to qualify as a stressor sufficient to produce PTSD.  The examiners made note of the fact that Dr. Mitchell had suggested that the Veteran file for PTSD, but that Dr. Mitchell had never provided a diagnosis of PTSD in the treatment records.  The examiners also noted the information provided by V.R. Miller and his diagnosis of PTSD.  A detailed recording of the Veteran's pre-service, service, and post-service history was made.  As to issues of possible PTSD or the absence thereof, the examiners noted that the Veteran specifically denied flashbacks to Korea and frequent nightmares.  He did refer to some nightmares, but they generally appeared to be about non-military events.  The Veteran did not indicate preoccupation with memories of Korea.  He reported experiencing anger, but not hypervigilance.  The Veteran did not complain of sleep disturbance or anxiety episodes.  He stated that he had an occasional low mood, but not hopelessness, helplessness, or suicidal ideation.

After the interview and examination, the November 1999 VA examiners stated that, in general, the Veteran had adjusted quite well to a frightening time and military experience in Korea.  Overall, he appeared to be very well knit psychologically and appeared to have escaped many of the aspects of PTSD.  The examiners provided an Axis I diagnosis of history of probable alcohol dependence.  Notably, the examiners stated that, although the Veteran had some fragments of PTSD-like syndrome, his avoidance and hyperarousal criteria appeared insufficient.  The PTSD diagnosis was not applied in the Veteran's case.  The examiners believed that the Veteran expressed himself quite well during the examination, but had a paucity of symptoms to meet the full PTSD criteria.

VA treatment records at the time of the Board's decision did not show a diagnosis of PTSD.  In February 2000, Dr. Mitchell made reference to the fact of a changing or contested diagnosis of PTSD, but he did not provide a diagnosis himself.  Dr. Mitchell's evaluations primarily concerned the Veteran's physical problems.

Based on the Board's review of the evidence at that time, it found that the more probative evidence demonstrated that the Veteran did not currently have PTSD.  Importantly, the Board did consider the clinical social worker's (V.R. Miller) diagnosis of PTSD.  However, the Board found that the VA examiners' finding that the Veteran did not have PTSD to have more evidentiary value.

In consideration of this evidence and the October 19, 2000 decision, the Board finds that the correct facts were before the Board at the time of the decision in question.  The Board clearly considered V.R. Miller's diagnosis of PTSD and did not appear to discount the evidence merely because it was thought that V.R. Miller may not have worked for VA.  Additionally, there were no records showing that Dr. Mitchell had diagnosed the Veteran with PTSD.  Instead, the evidence showed that Dr. Mitchell was aware of the contested diagnosis of PTSD and that he had suggested that the Veteran file a claim.  Therefore, there was no CUE in the October 19, 2000 Board decision based on a consideration of the incorrect facts.  See 38 C.F.R. § 20.1403.

In addition, the Board finds that the facts were reasonably applied to the extant law at the time of the October 19, 2000 decision.  After it weighed the evidence, the Board found that the Veteran did not have PTSD.  Thus, in denying the claim, the Board applied the laws and regulations pertaining to service connection in a reasonable manner.  Without sufficient evidence of a current disability, the Board found that the claim must be denied.  See 38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. §§ 3.303, 3.304 (1999).  This application of law was not CUE.  See 38 C.F.R. § 20.1403.

Subsequent to the October 19, 2000 decision, the Veteran was granted service connection for PTSD in a May 2008 rating decision.  This determination was made primarily on the basis of a VA psychiatric examination that was conducted in January 2008.  Evidence such as the January 2008 VA examination report may not be considered in the CUE analysis as the review for CUE in a prior Board decision must be based on the record and law that existed when that decision was made.  See 38 C.F.R. § 20.1403.  Additionally, a new medical diagnosis that corrects an earlier diagnosis considered in a Board's decision is not considered CUE.  See 38 C.F.R. § 20.1403(d).

Furthermore, the Veteran and his representative imply that the Board should have granted service connection for PTSD because there was a diagnosis of record at the time of the October 19, 2000 decision.  This contention essentially equates to a disagreement as to how the facts were weighed or evaluated, which does not constitute CUE.  See 38 C.F.R. § 20.1403(d).  In the Board's decision, the evidence relevant to the Veteran's claim was considered, and a finding was made that the Veteran did not have PTSD, which was a reasonable application of judgment of the facts and law.

In view of the above information and evidence, the Board concludes that there was no CUE in the October 19, 2000 decision based on the Veteran's allegations.  There was no error in the decision which would have manifestly changed the outcome.  There was also no rare kind of error, to which reasonable minds could not differ, that would have led to a result manifestly different but for the error.  See 38 C.F.R. § 20.1403.

Lastly, the Board notes that the provisions of the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) are not applicable to motions to revise Board decisions.  See Livesay v. Principi, 15 Vet. App. 165 (2001).  In Livesay, the Court noted that allegations of CUE are not conventional appeals and are fundamentally different from other kinds of action in the VA adjudicative process.  Because the moving party is not pursuing a claim for benefits, but rather is collaterally attacking a prior final decision, the duties to notify and assist as set forth in the VCAA are not applicable.  15 Vet. App. at 178-79.

For the foregoing reasons, the Board does not find that the October 19, 2000 Board decision should be revised or reversed on the grounds of CUE.  Because the Veteran submitted a specific allegation of CUE, a denial of the motion on the merits, rather than dismissal without prejudice, is appropriate.  See Simmons v. Principi, 17 Vet. App. 104 (2003).


ORDER

The motion to revise or reverse an October 19, 2000 decision of the Board that denied entitlement to service connection for PTSD is denied. 



                       ____________________________________________
	K. OSBORNE
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs



